Citation Nr: 9935144	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for bronchitis.  

2.  Entitlement to an increased (compensable) initial rating 
for duodenal ulcer.  

3.  Entitlement to an increased (compensable) initial rating 
for residuals of wedge biopsy left epididymis.  

4.  Entitlement to an increased rating for residuals of an 
incision and drainage of an abscess of the left nipple, 
currently rated 10 percent disabling.  

5.  Entitlement to an increased rating for traumatic 
osteoarthritis left knee, currently rated 10 percent 
disabling.  

6.  Entitlement to an increased rating for traumatic 
osteoarthritis right knee, currently rated 10 percent 
disabling.  

7.  Entitlement to an increased (compensable) rating for 
hammer toe, 4th digit; plantar flexion third metatarsal; 
plantar warts, post operative osteotomy right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1995.  

The claims of entitlement to increased ratings for residuals 
of an incision and drainage of an abscess of the left nipple, 
traumatic osteoarthritis of the left and right knees, and for 
right foot disabilities are addressed in the REMAND portion 
of this document.  


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
bronchitis documented in September 1995 included a FEV-1/FVC 
ratio of 78.   

2.  The manifestations of the veteran's service-connected 
bronchitis on and after October 16, 1997, do not include 
pulmonary function readings reflective of compensable 
impairment of function.  

3.  The manifestations of the veteran's service-connected 
duodenal ulcer include complaints of pain and burning after 
eating foods containing tomatoes but the symptoms are 
relieved by over-the counter medications.  

4.  The manifestations of the veteran's service-connected 
residuals of a wedge biopsy of the left epididymis include 
swelling, although none was detected on examination, and 
constant pain, with an increase in pain after lifting heavy 
objects, and after sexual intercourse.  Tenderness upon 
palpation was noted.  


CONCLUSIONS OF LAW

1.  A 10 percent disability is warranted for the veteran's 
service-connected bronchitis for the period beginning 
September 5, 1996, and ending October 15, 1997.  38 U.S.C.A. 
§ 1155; 5110(b)(1) (West 1991); 38 C.F.R. §§ 3.114, 4.1, 4.7, 
4.97, Diagnostic Code 6600 (1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1995).  

2.  On and after October 16, 1997, the manifestations of the 
veteran's service-connected bronchitis disability do not 
warrant a compensable rating.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, Diagnostic Code 
6600 (1999).  

3.  The manifestations of the veteran's service-connected 
duodenal ulcer disability do not warrant a compensable 
rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.31, 4.114, Diagnostic Code 7305 (1999).  

4.  The manifestations of the veteran's service-connected 
residuals of a wedge biopsy of the left epididymis disability 
not warrant a compensable rating.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, 115b, Diagnostic 
Code 7525 (1999).  

REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran served on active duty from March 1984 to June 
1995.  He seeks increased (compensable) ratings for his 
service-connected bronchitis, duodenal ulcer and residuals of 
a wedge biopsy of the left epididymis, after having expressed 
disagreement with the initial ratings assigned to those 
disabilities.  His claims of entitlement to service 
connection for those disabilities were filed in June 1995, 
and the Department of Veterans Affairs (VA) Regional Office 
(RO) asked him to obtain records from Dr. K, who the veteran 
reported treated him for his ulcer.  A VA compensation and 
pension examination performed in September 1995 reported the 
veteran's history of a diagnosis of peptic ulcer in 1994, 
which cleared with medication.  Upon examination he had no 
chest symptoms of coughing or shortness of breath, but 
reported that when he has a cold he develops those symptoms.  
In 1995 he developed left epididymitis and underwent a 
biopsy, which was negative for a tumor.  Upon examination, 
auscultation revealed rhonchi, marked expiratory wheezing.  
Also noted were mild epigastric tenderness to deep palpation, 
and slight tenderness of the left epididymis.  The relevant 
diagnoses were residual left epididymis, history of peptic 
ulcer, resolved with medication.  Results of pulmonary 
function testing performed that month were interpreted to 
show FVC and FEV-1 were within normal limits, but the FEV-
1/FVC ratio was reduced and was 78.  Lung volumes were within 
normal limits.  Following administration of bronchodilators 
there was a slight response.  The diffusing capacity was 
normal, but was not corrected for the veteran's hemoglobin.  
The physician's diagnosis of pulmonary function was that it 
was within normal limits.  It was noted that the veteran 
smokes one pack of cigarettes per day.  

Service connection was granted for those disabilities, but 
each was assigned a noncompensable disability rating under 
the applicable diagnostic codes.  The veteran expressed 
disagreement with the ratings assigned, and was provided with 
a Statement of the Case.  He submitted a substantive appeal 
and requested a hearing before a hearing officer at the local 
VARO.  At that September 1996 hearing the veteran testified 
that before service he underwent surgery to correct an 
undescended testicle; in service he experienced pain in the 
epididymis, so a biopsy was done that revealed the cause of 
the problem was an infection, which resolved with medication.  
The biopsy was negative.  He reported that the resulting 
disability included swelling and constant pain.  He added 
that the pain increased slightly after lifting heavy objects, 
and after sexual intercourse.  Regarding his ulcer, he 
complained of a dull pain and burning sensation just below 
the sternum that was brought on by eating acidic foods such 
as tomatoes, but he does not have vomiting, weight loss or 
blood in his stool, and had not been treated for it following 
service, but takes Zantac.  Symptoms of his bronchitis 
include productive coughing, and shortness of breath 
following exertion.  When he is at rest, he wheezes.  He has 
not been treated for bronchitis since service.  

In a VA compensation and pension examination conducted in 
October 1996 the veteran reported tenderness of the 
epididymis, but no swelling was detected.  In a VA 
compensation and pension examination conducted in October 
1997 the veteran reported that in 1984 he apparently 
developed an infection in the left testis, and underwent 
surgical exploration of the left hemi-scrotum area.  The 
infection healed.  The veteran reported that in the months 
preceding this examination he had noticed discomfort in the 
left inguinal canal region again, aggravated somewhat after 
intercourse.  No swelling was reported or noted.  Upon 
examination, the left epididymis could not really be 
palpated, but the cord structures up into the inguinal canal 
did not feel enlarged or abnormal.  A little tenderness was 
noted in the left inguinal canal upon palpation, but no 
masses or hernia were found.  The diagnostic impression was 
atrophic slightly tender left testis secondary to prior 
cryptorchism on the left.  Pulmonary function testing also 
performed in October 1997 was interpreted to show spirometry 
within normal limits, lung volumes within normal limits, and 
diffusion capacity within normal limits.  FEF 25-75 changed 
by 15 percent, which was interpreted as an insignificant 
response to a bronchodilator.  

An additional VA compensation and pension examination 
performed in January 1998, which included endoscopy, revealed 
no active duodenal ulcers.  The veteran's claims for higher 
initial ratings remained denied, and he was provided a 
Supplemental Statement of the Case in June 1998 explaining 
the reasons and bases for that decision.  

Applicable Laws and Regulations 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.   

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Under the current version of the regulations, in effect since 
September 1996, chronic bronchitis is rated under Diagnostic 
Code 6600.  When Forced Expiratory Volume (FEV)-1 is less 
than 40 percent of predicted value, or the ratio of FEV in 
one second to Forced Vital Capacity (FVC) (FEV-1/FVC) is less 
than 40 percent, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent predicted, or maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure or if the veteran 
requires outpatient oxygen therapy, the disability is rated 
100 percent disabling.  A 60 percent rating is warranted when 
the veteran exhibits symptoms comparable with FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min )with cardiorespiratory 
limit).  The schedule provides a 30 percent rating with 
symptoms comparable to FEV-1 of 56 to 70 percent predicted, 
or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 
percent predicted.  Finally, a 10 percent rating is warranted 
when the veteran experiences symptoms such as FEV-1 of 71 to 
80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (SB) 66 to 80 percent predicted.  38 C.F.R. § 4.97 
(1999).  

Under the version of the regulations in effect prior to 
September 1996, and in effect when the veteran filed this 
claim in June 1995, pronounced chronic bronchitis with 
copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement is 
rated 100 percent disabling.  Severe chronic bronchitis with 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment is rated 60 percent disabling.  A 30 percent 
rating is indicated for moderately severe chronic bronchitis, 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise 
rales throughout the chest, beginning chronic airway 
obstruction.  A 10 percent rating is warranted when there is 
moderate chronic bronchitis, considerable night or morning 
cough, slight dyspnea on exercise, scattered bilateral rales.  
38 C.F.R § 4.97, Diagnostic Code 6600 (1995).  

Duodenal ulcer is rated under Diagnostic Code 7305.  When the 
ulcer is severe; pain is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, a 60 percent 
rating is warranted.  When disability is moderately severe; 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, a 40 percent rating is appropriate.  For 
moderate disability; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations, a 20 percent rating 
is indicated.  Mild disability; with recurring symptoms once 
or twice yearly, is rated 10 percent disabling.  38 C.F.R. 
§ 4.114 (1999).  

Under Diagnostic Code 7525, chronic epididymo-orchitis is 
rated as urinary tract infection.  38 C.F.R. § 4.115b (1999).  
Urinary tract infections are rated under 38 C.F.R. § 4.115a 
(1999), where poor renal function is rated as renal 
dysfunction.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two time per 
year), and/or requiring continuous intensive management is 
rated 30 percent disabling.  A 10 percent rating is warranted 
when the veteran experiences symptoms comparable with long-
term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management.  

Analysis of a claim for a higher initial rating requires 
consideration of the possibility of staged ratings, wherein 
VA assesses whether the level of impairment has changed 
during the pendency of a claim, and then determines the 
appropriate rating at those various stages.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

When a claim is granted based on a liberalizing VA issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the administrative issue.  38 C.F.R. 
§ 3.114 (1999).  

Analysis
Entitlement to an increased (compensable) initial rating for 
bronchitis
The Board notes at the outset that the rating schedule for 
chronic bronchitis changed during the pendency of this 
appeal.  As a result of that change, the Board must determine 
which version of the rating schedule is most favorable to the 
veteran, and apply that version.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The different versions of the rating 
schedule are set out above.  Under the earlier version, the 
Board has considered the evidence and notes it does not 
suggest the veteran suffers from symptoms more correctly 
characterized as pronounced chronic bronchitis with copious 
productive cough and dyspnea at rest, nor do pulmonary 
function testing results show a severe degree of chronic 
airway obstruction, with symptoms of associated severe 
emphysema or cyanosis and findings of rightsided heart 
involvement, or severe productive cough and dyspnea on slight 
exertion and pulmonary function tests indicative of severe 
ventilatory impairment, or moderately severe chronic 
bronchitis, persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise 
rales throughout the chest, beginning chronic airway 
obstruction, nor was there evidence of moderate chronic 
bronchitis, considerable night or morning cough, slight 
dyspnea on exercise, or scattered bilateral rales.  As the 
level of disability is not so great as to meet the schedular 
criteria for a 10 percent rating, it cannot be said that the 
impairment meets the criteria for a rating higher than 10 
percent, either.  Accordingly, a higher rating is not 
warranted under the old version of the rating schedule.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (1995).  

Under the new version of the rating schedule, among the 
criteria found in the rating schedule for a minimum 
compensable rating for chronic bronchitis is an FEV-1/FVC 
ratio of 71 to 80 percent.  38 C.F.R. § 4.97, Diagnostic Code 
6600 (1999).  The evidence obtained in September 1995 
reflected readings showing a slightly reduced FEV-1/FVC ratio 
of 78.  Despite the examiner's conclusion in 1995 that the 
veteran's pulmonary function was within normal limits, the 
reported slightly reduced FEV-1/FVC ratio is sufficient to 
establish entitlement to a 10 percent rating, but no higher.  
However, the changes to the rating schedule were not 
effective until September 5, 1996.  Therefore, the increased 
rating herein awarded based on the rating criteria and the 
evidence cannot be effective until September 5, 1996.  

The evidence shows that the 10 percent rating is no longer 
warranted, however.  The most recent evidence addressing 
pulmonary function in this case, set out in detail above, 
dated in 1997 reveals function in excess of the readings for 
even the minimum compensable disability rating.  As a result, 
the veteran's impairment as of October 16, 1997, was less 
impairment than is required to warrant a compensable rating.  
Accordingly, the 10 percent rating warranted under Diagnostic 
Code 6600 from September 5, 1996,  until October 15, 1997, 
shall be reduced to a noncompensable rating effective October 
16, 1997.  The RO has already considered whether a higher 
rating is warranted on an extraschedular basis, and has 
concluded it is not.  The Board's review of the evidence of 
record has uncovered no basis upon which to conclude that 
additional action is required with regard to extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).

Entitlement to an increased (compensable) initial rating 
for duodenal ulcer
For a higher rating to be warranted, the evidence must show 
that the veteran exhibits symptoms comparable with at least 
mild disability.  The veteran did not report how many times 
per year he experiences symptoms.  He reported he has sought 
no medical care since service, and treats himself with over-
the-counter medications when symptoms do occur.  When 
endoscopy was performed in 1998, no active ulcers were found.  
There is no evidence that suggests that the veteran's pain is 
only partially relieved by standard ulcer therapy, or that he 
has periodic vomiting, recurrent hematemesis or melena, 
anemia, weight loss productive of definite impairment of 
health, recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or continuous moderate 
manifestations.  The Board construes the foregoing evidence 
to show that the level of disability experienced throughout 
the pendency of this claim by the veteran's duodenal ulcer is 
more accurately assigned a noncompensable rating than even 
the minimum, 10 percent rating.  Accordingly, the claim for a 
higher rating on a schedular basis is denied.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.114, Diagnostic Code 
7305.   

The RO has already considered whether a higher rating is 
warranted on an extraschedular basis, and has concluded it is 
not.  The Board's review of the evidence of record has 
uncovered no basis upon which to conclude that additional 
action is required with regard to extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).  

Entitlement to an increased (compensable) initial rating for 
residuals 
of a wedge biopsy of the left epididymis
As this disability is not listed specifically identified in 
VA's rating schedule, it is rated by analogy.  38 C.F.R. §  
4.20.  The related disease in which the functions, the 
anatomical localization and the symptomatology are closely 
analogous for this condition that the veteran asserts is 
chronically painful, and is exacerbated after he engages in 
certain activities, is chronic epididymo-orchitis.  The 
rating schedule refers to the regulation used to rate urinary 
tract infections for guidance in assessing the resulting 
level of disability.  The evidence in this case reflects that 
the function of the organ is not impaired, so ratings that 
consider impairment of function do not appear to be 
applicable here.  The veteran reported that the resulting 
disability includes swelling and constant pain, with an 
increase in after lifting heavy objects, and after sexual 
intercourse.  However, the symptoms do not require medical 
intervention such as drainage, hospitalization or even 
intermittent intensive management.  Based on the foregoing, 
the Board finds that a schedular rating higher than the 
currently assigned noncompensable rating is not supported by 
the evidence of record throughout the pendency of this claim.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, 
4.115b, Diagnostic Code 7525.

As above, the RO has already considered whether a higher 
rating is warranted on an extraschedular basis, and has 
concluded it is not.  The Board's review of the evidence of 
record has uncovered no basis upon which to conclude that 
additional action is required with regard to extraschedular 
consideration.  38 C.F.R. § 3.321(b)(1).

ORDER

A 10 percent disability is warranted for the veteran's 
service-connected bronchitis for the period beginning 
September 5, 1996, and ending October 15, 1997, and to that 
extent the claim is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

On and after October 16, 1997, the manifestations of the 
veteran's service-connected bronchitis disability do not 
warrant a compensable rating, and to that extent the claim is 
denied. 

A compensable rating for the veteran's service-connected 
duodenal ulcer  is not warranted.  

A compensable rating for the veteran's service-connected 
residuals of a wedge biopsy of the left epididymis is not 
warranted. 


REMAND

The Board notes that with regard to the claimed entitlement 
to an increased rating for residuals of an incision and 
drainage of an abscess of the left nipple, the most recent 
medical evidence addressing the impairment attributed to that 
disability is dated in October 1996, more than three years 
ago.  

The Board also notes that it is argued on the veteran's 
behalf that the claims folder contains no evidence that the 
veteran was notified of the scheduled time, date and 
locations of the VA examinations for which the veteran failed 
to report.  Although the claims folder does contain what 
appears to be a copy of an electronic message dated in 
January 1998 that indicates the veteran telephoned and 
canceled some of the examinations, and that they were 
rescheduled and he was informed in that same telephone 
conversation of the new dates and times, the claims folder 
does not contain copies of whatever correspondence was 
generated to advise him of the rescheduled orthopedic 
examinations.  In light of the fact that it is not now clear 
from the record before the Board that the veteran received 
adequate notice of the examinations, as well as the fact that 
more current evidence is desired by the Board before it 
ascertains the appropriate level of disability attributable 
to the veteran's orthopedic disabilities and the residuals of 
the left nipple abscess, additional action is required by the 
RO before these claims are ready for appellate consideration.  
Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO should afford the veteran the 
opportunity for an examination by the 
appropriate specialists to identify the 
current symptoms and manifestations of 
the veteran's service-connected residuals 
of an incision and drainage of an abscess 
of the left nipple, and to identify the 
current symptoms and manifestations of 
the veteran' service-connected traumatic 
arthritis of the left knee, traumatic 
arthritis of the right knee and hammer 
toe, 4th digit, plantar flexion third 
metatarsal, plantar warts, post operative 
osteotomy of the right foot.  The RO must 
associate with the claims folder copies 
of all notices of scheduling and, if 
applicable, rescheduling of the 
examinations.  The reports of examination 
prepared by the examiner who conducts the 
orthopedic examination should contain 
information addressing in particular 
disability due to functional loss, pain 
and painful motion.  The examiners must 
be provided the claims folder prior to 
conducting the examination, and their 
reports of examination must indicate 
whether the examiners had the claims 
folder available for review, and whether 
he or she actually reviewed it.  

3.  The RO should accomplish any other 
development it deems appropriate. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals







